Title: To George Washington from the Officers of Anthony Wayne’s Brigade, 15 August 1777
From: Officers of Anthony Wayne’s Brigade
To: Washington, George



May it Please your Excelly
[c.15 August 1777]

As Commander in Chief of the Army, & as one who is always willing to redress any grievances in your power, we beg leave to address you upon an occasion which materialy concerns the Army under your Command, & as its Consequences may effect the safety of this Country—Your timely Intervention may however prevent every fatal Consequence which we doubt not, you will immediately exercise—It is not unknown to your Excy how enourmously high every necessary with which an Army must be supplied, hath risen in the Course of these last 6 months, The source of this evil has partly arisen from a wicked depreciation of the Continental Currency, & partly from the base & sordid conduct of certain Engrossers & Monopolizers, who secure at home, prey (as it were) on the Vitals of the Army, & whose evident views are to destroy its very Existence—We are sorry to mention that some who term themselves Whiggs as well as Tories carry on this ungenerous Practice—This inordinate thirst after Gain prevails in no part of the Continent in so great a Degree as in the City of Philada. Spirits Rum &c. &c. have been sent to the publick Coffer here 7 different times by a Junto of the People & has been raisd each time at least 50/ Ct & then sold to the Army: As Consumers they must pay whatever prices shall be fixd on these Articles—On the whole unless the Honble Congress thro’ your Excellency’s interposition shall fall upon way’s or means by which the Army can be supplied upon with necessaries at more modest prices, & unless a depreciation of the Currency measure prevented, which cannot possibly be affected otherwise than by the total destruction of Engrossers & Monopolizers, there are many Officers under your Excellency’s command who will be compelled to decline

the Service & retire to more private stations—The present pay of the Army is by no means adequate to the necessary expences attending a Soldiers Life, this we do not mention with a view of prevailing on your Excelly to ⟨illegible⟩ this we conceive ⟨illegible⟩ your present complaints than remove them. ⟨illegible⟩ fixd private Estates for ⟨illegible⟩ determination is not to bear the brunt of ⟨illegible⟩ exposing our Families to conections to want & ⟨illegible⟩ Enemies regardless if either Liberty or Peace security, accumulating wealth at our Expence—beg leave to mention that we cannot ⟨illegible⟩, when ⟨illegible⟩ & the Commissary’s themselves ⟨illegible⟩ of the whole to the Continent than submit to ⟨illegible⟩. We lay these Sentiments ⟨illegible⟩ desirous of carving out new business ⟨illegible⟩ well knowing that your Excelly’s time is ⟨illegible⟩ of your Country & the Liberties of ⟨illegible⟩ by Congress on the 7th of Oct ⟨illegible⟩. We are Your Excellys Most Obedient Hble Servants

David Grier L. Col: 7th Regt
Henry Miller Majr 1 Rgmt
Saml Ray Maj 7th Penna Regt
F. Johnston Colonel 5th Penna Regt
Jarvis Chambers Col. 5t. Regt
Lewis Bush ⟨illegible⟩
Adm Hubley Lt 10th P.R.
Caleb North Major 10th P.R.
Wm Williams Major 2d Pena Regt
Marien Lamar Major 4th P.R.
Thos Robinson Major 5th P. Regt
Wm Butler Lt Coll 4. P.R.
Persr Frazer Lt. Colo. 5th P.R.

